Order issued June 6 , 2013




                                      S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-12-00826-CR
                                 No. 05-12-00827-CR
                                 No. 05-12-00828-CR
                      ________________________________________

   KENDRICK DEVAUGHN JOHNSON A/K/A KEDRICK DEVAUGHN JOHNSON,
                           Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee


                                       ORDER

                         Before Justices Moseley, Lang, and Evans

       Based on the Court’s opinion of this date, we GRANT the January 28, 2013 motion of

Celia M. Sams for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Celia M. Sams as counsel of record for appellant. We DIRECT the Clerk

of the Court to send a copy of this order and all future correspondence to Kendrick Devaughn

Johnson, TDCJ No. 1790146, Joe F. Gurney Unit, 1385 FM 3328, Palestine, Texas, 75803.



                                                   /David Evans/
                                                   DAVID EVANS
                                                   JUSTICE